UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4186 John Hancock Income Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: June 30, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Portfolio summary Top 10 holdings 1 Federal National Mortgage Assn., 9-1-36, 6.000% 6.2% Federal National Mortgage Assn., 1-1-38, 6.000% 3.7% Federal National Mortgage Assn., 6-1-37, 5.500% 2.1% Federal National Mortgage Assn., 12-1-37, 5.500% 2.0% Federal National Mortgage Assn., 3-1-37, 5.500% 1.8% Federal National Mortgage Assn., 9-1-26, 5.500% 1.8% Federal Home Loan Mortgage Assn., 5-1-37, 6.00% 1.7% Federal National Mortgage Assn., 2-1-36, 5.500% 1.7% GSR Mortgage Loan Trust, 5-25-36, 6.500% 1.5% Federal Home Loan Mortgage Assn., 8-1-37, 6.00% 1.5% Sector distribution Government  U.S. agency 35% Materials 4% Mortgage bonds 16% Energy 3% Financials 14% Health care 2% Consumer discretionary 9% Consumer staples 1% Industrials 5% Information technology 1% Telecommunication services 4% Other 2% Utilities 4% Quality distribution 1 AAA 44% BB 10% AA 6% B 10% A 8% CCC 2% BBB 16% Short-term investments & other 4% 1 As a percentage of the Funds total investments on June 30, 2008. 2 Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Income Securities Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 6-30-08 (unaudited) This schedule is divided into five main categories: bonds, preferred stocks, tranche loans, U.S. government and agency securities, and short-term investments. Bonds, preferred stocks, tranche loans, and U.S. government and agency securities are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 92.06% (Cost $156,632,851) Advertising 0.39% R.H. Donnelley Corp., Sr Disc Note Ser A1 6.875% 01-15-13 B $200 119,000 Sr Disc Note Ser A2 6.875 01-15-13 B 300 178,500 Sr Note (S) 8.875 10-15-17 B 495 294,525 Agricultural Products 0.34% Bunge Ltd. Finance Corp., Gtd Sr Note 5.350 04-15-14 BBB 555 518,597 Airlines 1.69% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1 Class A 6.545 02-02-19 A 348 318,834 Pass Thru Ctf Ser 2000-2 Class B 8.307 04-02-18 BB 391 324,549 Pass Thru Ctf Ser 2001-1 Class C 7.033 06-15-11 B+ 106 87,794 Delta Airlines, Inc., Sec Pass Thru Ctf Ser A 6.821 08-10-22 A 773 653,529 Sr Pass Thru Ctf Ser 2001-1 Class C 6.417 07-02-12 AA 825 792,000 Northwest Airlines, Inc., Gtd Collateralized Note Ser 2007-1 7.027 11-01-19 A 445 373,800 Aluminum 0.66% CII Carbon, LLC, Gtd Sr Sub Note (S) 11.125 11-15-15 CCC+ 1,015 999,775 Auction Dealer 0.30% Sothebys, Sr Note (S) 7.750 06-15-15 BBB 460 454,250 Auto Parts & Equipment 0.81% Allison Transmission, Inc., Gtd Sr Note (S) 11.000 11-01-15 B 1,000 895,000 Tenneco, Inc., Gtd Sr Sub Note 8.625 11-15-14 B 365 322,112 Automobile Manufacturers 0.15% General Motors Corp., Sr Note 7.125 07-15-13 B 345 219,075 See notes to financial statements Semiannual report | Income Securities Trust 7 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Automotive Retail 0.11% Avis Budget Car Rental LLC, Gtd Sr Note 7.625% 05-15-14 BB $200 160,000 Broadcasting & Cable TV 2.23% Canadian Satellite Radio Holdings, Inc., Sr Note (G) 12.750 02-15-14 CCC+ 979 841,940 Charter Communications Holdings II, LLC, Gtd Sr Note 10.250 09-15-10 CCC 415 401,512 Comcast Cable Communications Holdings, Inc., Gtd Note 8.375 03-15-13 BBB+ 1,095 1,205,340 Nexstar Finance, Inc., Sr Sub Note 7.000 01-15-14 CCC+ 340 295,800 Time Warner Cable, Inc., Gtd Sr Note 6.750 07-01-18 BBB+ 605 609,012 Casinos & Gaming 5.44% Chukchansi Economic Development Authority, Sr Note (S) 8.000 11-15-13 B+ 460 395,600 Downstream Development Authority of the Quapaw Tribe of Oklahoma, Sr Sec Note (S) 12.000 10-15-15 B 500 396,250 Fontainebleau Las Vegas Holdings Ltd., Note (S) 10.250 06-15-15 CCC+ 995 646,750 Greektown Holdings, LLC, Sr Note (S) 10.750 12-01-13 D 1,015 751,100 Indianapolis Downs Capital, LLC/ Indianapolis Downs Capital Corp., Sr Sec Note (S) 11.000 11-01-12 B 1,010 919,100 Isle of Capris Casinos, Inc., Gtd Sr Sub Note 7.000 03-01-14 B 450 317,250 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B 500 375,000 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 500 467,500 MTR Gaming Group, Inc., Gtd Sr Sub Note Ser B 9.000 06-01-12 B 290 248,675 Pinnacle Entertainment, Inc., Sr Sub Note 7.500 06-15-15 B+ 1,000 765,000 Seminole Hard Rock Entertainment, Sr Sec Note 5.276 03-15-14 BB 500 420,000 Seminole Tribe of Florida, Bond (S) 6.535 10-01-20 BBB 650 630,877 Turning Stone Casino Resort Enterprise, Sr Note (S) 9.125 09-15-14 B+ 1,540 1,532,300 Waterford Gaming, LLC, Sr Note (S) 8.625 09-15-14 BB 349 337,221 See notes to financial statements 8 Income Securities Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Commodity Chemicals 0.26% Sterling Chemicals, Inc., Gtd Sr Sec Note (S) 10.250% 04-01-15 B $400 398,000 Construction & Farm Machinery & Heavy Trucks 0.32% Manitowoc Co., Inc., Gtd Sr Note 7.125 11-01-13 BB 500 475,000 Consumer Finance 1.71% CIT Group, Inc., Sr Note 5.000 02-13-14 A 120 86,170 Sr Note Ser MTN 5.125 09-30-14 A 255 182,643 Ford Motor Credit Co., Sr Note 8.000 12-15-16 B 140 101,747 Sr Note 9.875 08-10-11 B 1,920 1,617,729 SLM Corp., Sr Note Ser MTN 8.450 06-15-18 BBB 605 580,398 Data Processing & Outsourced Services 0.31% Fiserv, Inc., Gtd Sr Note 6.800 11-20-17 BBB 460 465,352 Department Stores 0.30% Penney J.C. Co., Inc., Debenture 7.650 08-15-16 BBB 445 445,474 Diversified Banks 3.32% Banco Mercantil del Norte SA, Sub Note (S) 6.862 10-13-21 Baa1 685 638,818 Barclays Bank PLC, Bond (6.860% to 6-15-32 then variable) (S) 6.860 09-29-49 A+ 1,655 1,478,574 Chuo Mitsui Trust & Banking Co., Jr Sub Note (5.506% to 4-15-15 then variable) (S) 5.506 12-15-49 A2 940 811,252 Natixis, Sub Bond (10.000% to 4-30-18 then variable) (S) 10.000 12-18-49 A 420 419,588 Royal Bank of Scotland Group PLC, Jr Sub Bond (7.648% to 9-30-31 then variable) 7.648 08-29-49 A 650 632,376 Jr Sub Bond Ser MTN (7.640% to 9-29-17 then variable) 7.640 03-17-49 A 400 365,732 Standard Chartered Bank, Sub Note (S) 6.400 09-26-17 A 235 229,732 Standard Chartered PLC, Bond (7.014% to 7-30-37 then variable) (S) 7.014 07-01-49 BBB+ 500 430,629 Diversified Chemicals 1.68% Mosiac Co., Sr Note (S) 7.625 12-01-16 BBB 480 511,200 NOVA Chemicals Corp., Note MTN 7.400 04-01-09 B+ 2,045 2,024,550 See notes to financial statements Semiannual report | Income Securities Trust 9 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Diversified Commercial & Professional Services 0.50% Hutchison Whampoa International Ltd., Gtd Sr Note (S) 6.500% 02-13-13 A $750 760,158 Diversified Financial Services 3.96% American General Finance Corp., Note Ser MTN 6.900 12-15-17 A+ 1,470 1,281,201 Erac USA Finance Co., Gtd Sr Note (S) 6.375 10-15-17 BBB 465 415,524 Huntington Capital III, Gtd Sub Bond (6.650% to 5-15-17 then variable) 6.650 05-15-37 BBB 590 371,521 Independencia International Ltd., Gtd Sr Bond (S) 9.875 01-31-17 B 1,000 952,500 Nelnet, Inc., Note (7.400% to 9-1-11 then variable) 7.400 09-29-36 BB+ 715 467,463 NiSource Finance Corp., Gtd Bond 6.800 01-15-19 BBB 440 431,486 QBE Capital Funding II LP, Gtd Sub Bond (6.797% to 6-1-17 then variable) (S) 6.797 06-17-49 BBB 695 582,628 SMFG Preferred Capital Ltd., Sub Bond (6.078% to 1-25-17 then variable) (S) 6.078 01-17-49 BBB+ 590 498,863 Sovereign Capital Trust VI, Gtd Note 7.908 06-13-36 BB+ 480 383,407 Teco Finance Inc., Gtd Sr Note 7.000 05-01-12 BB+ 337 351,417 Gtd Sr Note 6.572 11-01-17 BB+ 233 229,693 Diversified Metals & Mining 0.34% Rio Tinto Finance (USA) Ltd., Gtd Note 6.500 07-15-18 BBB+ 505 506,532 Diversified REITs 0.57% HRPT Properties Trust, Sr Note 6.650 01-15-18 BBB 285 261,814 ProLogis, Sr Sec Note 6.625 05-15-18 BBB+ 605 595,960 Drug Retail 0.95% CVS Caremark Corp., Jr Sub Bond (6.302% to 6-1-12 then variable) 6.302 06-01-37 BBB 990 848,925 Sr Note 5.750 06-01-17 BBB+ 585 575,377 Electric Utilities 5.40% Abu Dhabi National Energy Co., Bond (S) 6.500 10-27-36 AA 935 867,569 AES Eastern Energy LP, Sr Pass Thru Ctf Ser 1999-A 9.000 01-02-17 BB+ 988 1,054,804 Beaver Valley II Funding, Sec Lease Obligation Bond 9.000 06-01-17 BBB 680 732,448 See notes to financial statements 10 Income Securities Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Electric Utilities (continued) BVPS II Funding Corp., Collateralized Lease Bond 8.890% 06-01-17 BBB $699 $743,469 FPL Energy National Wind, Sr Sec Note (S) 5.608 03-10-24 BBB 335 326,169 Indiantown Cogeneration LP, 1st Mtg Note Ser A9 9.260 12-15-10 BB+ 255 266,616 IPALCO Enterprises, Inc., Sr Sec Note 8.625 11-14-11 BB 325 338,000 Midwest Generation LLC, Gtd Pass Thru Ctf 8.560 01-02-16 BB+ 330 340,463 Pepco Holdings, Inc., Note 6.450 08-15-12 BBB 565 575,422 PNPP II Funding Corp., Debenture 9.120 05-30-16 BBB 408 450,522 Texas Competitive Electric Holdings Co., LLC, Gtd Sr Note Ser A (United States) (S) 10.250 11-01-15 CCC 1,000 980,000 TXU Corp., Sec Bond 7.460 01-01-15 CCC 467 416,829 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB 1,076 1,047,830 ElectronicEquipment Manufacturers 0.52% Thomas & Betts Corp., Sr Note 7.250 06-01-13 BBB 775 789,087 Gas Utilities 0.30% Southern Union Co., Jr Sub Note (7.200% to 11-1-11 then variable) 7.200 11-01-66 BB 565 455,916 Health Care Distributors 0.27% Covidien International Finance S.A., Gtd Sr Note 6.000 10-15-17 A 405 409,898 Health Care Equipment 0.13% DASA Finance Corp., Gtd Sr Note (S) 8.750 05-29-18 BB 190 193,325 Health Care Facilities 0.80% Community Health Systems, Inc., Gtd Sr Sub Note 8.875 07-15-15 B 695 699,344 HealthSouth Corp., Gtd Sr Note (P) 9.133 06-15-14 CCC+ 500 507,500 Health Care Services 1.17% Humana, Inc., Sr Note 8.150 06-15-38 BBB 755 760,816 Sun Healthcare Group, Inc., Gtd Sr Sub Note 9.125 04-15-15 CCC+ 1,000 1,000,000 Household Products 0.24% Yankee Candle Co., Inc., Gtd Sr Sub Note 8.500 02-15-15 B 455 354,900 See notes to financial statements Semiannual report | Income Securities Trust 11 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Housewares & Specialties 0.26% Vitro SA de CV, Gtd Sr Note 9.125% 02-01-17 B $500 396,250 Industrial Conglomerates 0.83% Grupo Kuo SAB de CV, Gtd Sr Note (S) 9.750 10-17-17 BB 975 983,287 Tyco Electronics Group SA, Gtd Sr Note 6.550 10-01-17 BBB 260 262,332 Insurance Brokers 0.54% Merna Reinsurance Ltd., Sec Sub Note Ser B (S) 4.551 07-07-10 A2 550 522,885 Progressive Corp., Jr Sub Deb (6.700% to 6-1-17 then variable) 6.700 06-15-37 A 330 289,368 Integrated Oil & Gas 0.78% Petro-Canada, Debenture 9.250 10-15-21 BBB 1,000 1,179,608 Integrated Telecommunication Services 3.85% AT&T Inc., Sr Note 6.400 05-15-38 A 495 473,855 Bellsouth Corp., Debenture 6.300 12-15-15 A 869 881,235 Cincinnati Bell, Inc., Gtd Sr Sub Note 8.375 01-15-14 B 1,025 991,687 Qwest Corp., Sr Note 7.875 09-01-11 BBB 445 445,000 Sprint Capital Corp., Gtd Sr Note 8.375 03-15-12 BB 500 495,000 Gtd Sr Note 6.900 05-01-19 BB 1,000 877,500 Telecom Italia Capital, Gtd Sr Note 7.721 06-04-38 BBB 765 777,346 Verizon Communications, Inc., Bond 6.900 04-15-38 A 405 400,250 West Corp., Gtd Sr Sub Note 11.000 10-15-16 B 540 456,300 Investment Banking & Brokerage 3.70% Bear Stearns Cos., Inc., Sr Note 7.250 02-01-18 AA 1,000 1,043,565 Citigroup, Inc., Jr Sub Bond (8.400% to 4-30-18 then variable) 8.400 05-15-18 A 770 731,970 Sr Note 6.125 05-15-18 AA 1,100 1,052,664 JPMorgan Chase & Co., Jr Sub Note Ser 1 (7.900% to 4-30-18 then variable) 7.900 04-29-49 A 655 614,154 Merrill Lynch & Co., Inc., Jr Sub Bond 7.750 05-14-38 A 495 464,050 See notes to financial statements 12 Income Securities Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Investment Banking & Brokerage (continued) Mizuho Financial Group, Inc., Gtd Sub Bond 8.375% 12-29-49 Aa3 $750 $751,507 Morgan Stanley Co., Sr Note 5.375 10-15-15 A+ 1,000 914,911 IT Consulting & Other Services 0.26% NCR Corp., Note 7.125 06-15-09 BBB 390 395,430 Life & Health Insurance 0.40% Lincoln National Corp., Jr Sub Bond (6.050% to 4-20-17 then variable) 6.050 04-20-67 A 250 210,792 Symetra Financial Corp., Jr Sub Bond (8.300% to 10-1-17 then variable) (S) 8.300 10-15-37 BB 440 385,043 Marine 1.12% CMA CGM SA, Sr Note (S) 7.250 02-01-13 BB+ 700 668,500 Navios Maritime Holdings, Inc., Sr Note 9.500 12-15-14 B+ 1,000 1,022,500 Metal & Glass Containers 0.45% Blaze Recycling & Metals, Inc., Gtd Sr Sec Note (S)(G) 10.875 07-15-12 B 165 161,700 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 BB+ 500 512,500 Movies & Entertainment 1.19% Cinemark, Inc., Sr Disc Note, Step Coupon (Zero to 3-15-09, then 9.750%) Zero 03-15-14 CCC+ 245 232,750 News America Holdings, Inc., Gtd Sr Debenture 7.750 01-20-24 BBB+ 1,020 1,102,115 Rogers Cable, Inc., Sr Sec Note 6.750 03-15-15 BBB 455 464,055 Multi-Line Insurance 1.39% Genworth Financial, Inc., Jr Sub Note (6.150% to 11-15-16 then variable) 6.150 11-15-66 BBB+ 430 338,014 Horace Mann Educators Corp., Sr Note 6.850 04-15-16 BBB 395 411,982 Liberty Mutual Group, Bond (S) 7.500 08-15-36 BBB 885 773,940 Gtd Jr Sub Bond (S) 7.800 03-15-37 BB+ 705 562,847 Multi-Utilities 0.43% CalEnergy Co., Inc., Sr Bond 8.480 09-15-28 BBB+ 550 641,654 Office Services & Supplies 0.45% Xerox Corp., Sr Note 6.750 02-01-17 BBB 670 675,235 See notes to financial statements Semiannual report | Income Securities Trust 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Oil & Gas Drilling 0.64% Allis-Chalmers Energy, Inc., Sr Note 8.500% 03-01-17 B $335 309,875 Delek & Avner-Yam Tethys Ltd., Sr Sec Note (S) 5.326 08-01-13 BBB 240 240,758 Marathon Oil Canada Corp., Sr Sec Note 8.375 05-01-12 BBB+ 385 418,848 Oil & Gas Exploration & Production 0.50% McMoRan Exploration Co., Gtd Sr Note 11.875 11-15-14 CCC+ 340 362,100 Petro-Canada, Sr Note 6.050 05-15-18 BBB 400 394,196 Oil & Gas Refining & Marketing 0.34% Enterprise Products Operating LP, Gtd Jr Sub Note (7.034% to 1-15-18 then variable) 7.034 01-15-68 BB 590 515,815 Oil & Gas Storage & Transportation 2.60% Markwest Energy Partners LP, Gtd Sr Note Ser B 8.500 07-15-16 B+ 545 553,175 NGPL PipeCo LLC, Sr Note (S) 7.119 12-15-17 BBB 1,580 1,614,857 Plains All American Pipeline LP, Sr Note (S) 6.500 05-01-18 BBB 345 343,713 TEPPCO Partners LP, Gtd Jr Sub Note 7.000 06-01-67 BB 695 602,165 Williams Partners LP, Gtd Sr Note 7.250 02-01-17 BBB 800 800,000 Packaged Foods & Meats 0.67% Minerva Overseas Ltd., Gtd Note (S) 9.500 02-01-17 B 1,080 1,004,400 Paper Packaging 1.08% Graphic Packaging International, Inc., Gtd Sr Note 8.500 08-15-11 B 445 430,537 Smurfit-Stone Container Corp., Sr Note 8.375 07-01-12 B 1,000 877,500 Sr Note 8.000 03-15-17 B 245 196,000 U.S. Corrugated, Inc., Sr Sec Note 10.000 06-01-13 B 160 116,800 Paper Products 1.20% International Paper Co., Sr Note 7.950 06-15-18 BBB 505 502,189 Plum Creek Timber Co., Inc., Gtd Note 5.875 11-15-15 BBB 365 332,739 Verso Paper Holdings LLC, Gtd Sr Note Ser B 9.125 08-01-14 B+ 1,000 977,500 Property & Casualty Insurance 0.50% Ohio Casualty Corp., Sr Note 7.300 06-15-14 BBB 750 753,252 See notes to financial statements 14 Income Securities Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Publishing 0.44% Idearc, Inc., Gtd Sr Note 8.000% 11-15-16 B $1,055 663,331 Real Estate Management & Development 1.13% Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB 505 462,162 Healthcare Realty Trust, Inc., Sr Note 8.125 05-01-11 BBB 175 180,140 Post Apartment Homes, Sr Note 5.125 10-12-11 BBB 870 821,330 Ventas Realty LP/Capital Corp., Sr Note 6.625 10-15-14 BBB 250 240,000 Regional Banks 0.66% Capital One Financial Corp., Sr Note 6.750 09-15-17 BBB+ 1,000 990,827 Retail 0.30% Macys Retail Holdings, Inc., Sr Note 7.875 07-15-15 BBB 450 453,294 Semiconductors 0.54% Freescale Semiconductor, Inc., Gtd Sr Note 8.875 12-15-14 B 1,000 812,500 Specialized Consumer Services 0.23% Firekeepers Development Authority, Sr Sec Note (S) 13.875 05-01-15 B 225 219,937 Independencia International, Gtd Note (S) 9.875 05-15-15 B 120 120,918 Specialized Finance 2.12% Astoria Depositor Corp., Pass Thru Ctf Ser B (G) 8.144 05-01-21 BB 1,000 1,005,000 Bosphorous Financial Services, Sec Floating Rate Note 4.476 02-15-12 Baa2 469 452,163 Drummond Co., Inc., Sr Note (S) 7.375 02-15-16 BB 290 269,700 ESI Tractebel Acquisition Corp., Gtd Sec Bond Ser B 7.990 12-30-11 BB 746 759,055 Graftech Finance, Inc., Gtd Sr Note 10.250 02-15-12 BB 125 129,375 USB Realty Corp., Bond (6.091% to 1-15-12 then variable) (S) 6.091 12-22-49 A+ 800 584,000 Specialty Chemicals 0.95% American Pacific Corp., Gtd Sr Note 9.000 02-01-15 B+ 590 576,725 Momentive Performance, Gtd Sr Note 9.750 12-01-14 B 1,000 855,000 Steel 0.39% WCI Steel Acquisition, Inc., Sr Sec Note (G) 8.000 05-01-16 B+ 655 586,225 See notes to financial statements Semiannual report | Income Securities Trust 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Systems Software 0.32% Oracle Corp., Sr Note 5.750% 04-15-18 A $490 489,581 Thrifts & Mortgage Finance 22.39% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2006-6 Class XP IO 3.954 12-25-46 BB 13,496 603,085 Mtg Pass Thru Ctf Ser 2007-5 Class XP IO 4.498 06-25-47 AAA 9,792 605,904 American Home Mortgage Investment Trust, Mtg Pass Thru Ctf Ser 2007-1 Class GIOP IO 2.078 05-25-47 AAA 8,070 451,401 American Tower Trust, Mtg Pass Thru Ctf Ser 2007-1A Class D (S) 5.957 04-15-37 BBB 865 767,147 Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-6 Class A4 (P) 5.352 09-10-47 AAA 300 288,351 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 5.882 03-20-36 AAA 978 901,195 Mtg Pass Thru Ctf Ser 2006-D Class 6B2 5.944 05-20-36 B 1,825 707,892 Bear Stearns Adjustable Rate Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B2 (P) 5.537 03-25-35 AA+ 809 501,807 Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2005-3 Class B2 5.565 04-25-35 AA+ 554 277,067 Mtg Pass Thru Ctf Ser 2006-4 Class 3B1 6.264 07-25-36 BBB 2,523 149,815 Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2006-PW14 Class D (S) 5.412 12-11-38 A 655 447,658 Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-10 Class 1A5A 5.831 12-25-35 AAA 731 600,380 Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08-25-35 AAA 460 440,984 Citigroup/Deutsche Bank Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CD1 Class C (P) 5.400 07-15-44 AA 295 253,963 ContiMortgage Home Equity Loan Trust, Pass Thru Ctf Ser 1995-2 Class A5 8.100 08-15-25 BB 68 56,028 See notes to financial statements 16 Income Securities Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Countrywide Alternative Loan Trust, CMO-REMIC Ser 2006-0A12 Class X IO (P) 4.229% 09-20-46 AAA $17,994 $815,349 Mtg Pass Thru Ctf Ser 2005-59 Class 2X IO 3.478 11-20-35 AAA 10,822 385,545 Mtg Pass Thru Ctf Ser 2006-0A10 Class XPP IO 1.839 08-25-46 AAA 5,465 192,986 Mtg Pass Thru Ctf Ser 2006-0A8 Class X IO 4.528 07-25-46 AAA 10,400 441,825 Mtg Pass Thru Ctf Ser 2006-11CB Class 3A1 6.500 05-25-36 Aaa 2,881 1,957,118 Mtg Pass Thru Ctf Ser 2007-0A8 Class X IO 2.000 06-25-47 AAA 6,864 264,628 DB Master Finance LLC, Sub Bond Ser 2006-1 Class M1 (S) 8.285 06-20-31 BB 340 301,655 Dominos Pizza Master Issuer LLC, Mtg Pass Thru Ctf Ser 2007-1 Class M1 (S) 7.629 04-25-37 BB 1,000 775,000 DSLA Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR5 Class X2 IO 0.151 08-19-45 AAA 28,691 914,523 First Horizon Alternative Mortgage, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 5.217 12-25-34 AA 420 365,982 Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (G) 6.157 05-25-36 AA 1,546 273,454 Global Signal Trust, Sub Bond Ser 2004-2A Class D (P)(S) 5.093 12-15-14 Baa2 495 470,498 Sub Bond Ser 2006-1 Class E (P)(S) 6.495 02-15-36 Baa3 460 443,145 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (P) 4.821 08-25-34 887 708,170 Mtg Pass Thru Ctf Ser 2006-4F Class 6A1 6.500 05-25-36 AAA 3,640 3,484,239 HarborView Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-8 Class 1X IO 3.335 09-19-35 AAA 7,587 156,491 Mtg Pass Thru Ctf Ser 2007-3 Class ES IO (G) 0.350 05-19-47 BB 23,915 171,888 Mtg Pass Thru Ctf Ser 2007-4 Class ES IO (G) 0.350 07-19-47 BB 23,929 179,466 Mtg Pass Thru Ctf Ser 2007-6 Class ES IO (S)(G) 0.343 08-19-37 BB 16,646 119,644 Harborview NIM Corp., Mtg Pass Thru Ctf Ser 2006-9A Class N2 (G) 8.350 11-19-36 BBB 502 486,160 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 5.296 01-25-35 AA 337 170,550 Mtg Pass Thru Ctf Ser 2005-AR18 Class 1X IO 3.730 10-25-36 AAA 16,105 362,360 See notes to financial statements Semiannual report | Income Securities Trust 17 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR18 Class 2X IO 3.396 10-25-36 AAA $15,789 $255,789 Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 5.594% 05-25-35 AA 443 238,971 Mtg Pass Thru Ctf Ser 2006-AR19 Class 1B1 6.384 08-25-36 B 453 43,007 JP Morgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 5.129 10-15-42 Aa2 2,035 1,677,342 JP Morgan Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-S3 Class 2A2 5.500 01-25-21 AAA 806 783,534 Luminent Mortgage Trust, Mtg Pass Thru CtfSer 2006-1 Class X IO 3.887 04-25-36 AAA 23,122 682,836 Merrill Lynch Mortgage Investors Trust, Mtg Pass Thru Ctf Ser 2006-AF1 Class MF1 (P) 6.121 08-25-36 AA 1,212 576,030 MLCC Mortgage Investors, Inc., Mtg Pass Thru Ctf Ser 2007-3 Class M1 (P) 5.950 09-25-37 AA 420 323,622 Mtg Pass Thru Ctf Ser 2007-3 Class M2 (P) 5.950 09-25-37 A 155 120,926 Mtg Pass Thru Ctf Ser 2007-3 Class M3 (P) 5.950 09-25-37 BBB 105 72,064 Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 (P) 5.379 11-14-42 AAA 840 818,542 Mtg Pass Thru Ctf Ser 2006-IQ12 Class E 5.538 12-15-43 A+ 640 451,174 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.827 05-25-35 AA 416 324,712 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2005-QA12 Class NB5 (P) 5.951 12-25-35 AAA 3,225 2,655,625 SBA CMBS Trust, CMO-REMIC Sub Bond Ser 2006-1A Class H (S) 7.389 11-15-36 Ba3 365 347,734 CMO-REMIC Sub Bond Ser 2006-1A Class J (S) 7.825 11-15-36 B1 220 199,916 Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 225 213,910 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 200 188,238 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 452 429,127 Mtg Pass Thru Ctf Ser 2005-AR4 Class B1 (P) 4.669 04-25-35 AA 1,510 1,041,953 Mtg Pass Thru Ctf Ser 2007-0A4 Class XPPP IO 1.094 04-25-47 Aaa 19,621 269,783 See notes to financial statements 18 Income Securities Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2007-0A5 Class 1XPP IO 1.118% 06-25-47 Aaa $45,359 $510,289 Mtg Pass Thru Ctf Ser 2007-0A5 Class 2XPP IO 0.974 06-25-47 AAA 50,952 557,285 Mtg Pass Thru Ctf Ser 2007-0A6 Class 1XPP IO 1.050 07-25-47 Aaa 26,187 319,154 Mtg Pass Thru Ctf Ser 2007-1 Class B1 6.200 02-25-37 AA 569 133,200 Tobacco 0.96% Alliance One International, Inc., Gtd Sr Note 11.000 05-15-12 B+ 175 180,250 Gtd Sr Note 8.500 05-15-12 B+ 245 230,300 Reynolds American, Inc., Sr Sec Note 7.250 06-01-13 BBB 1,000 1,033,731 Wireless Telecommunication Services 3.28% Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D (S) 5.612 06-15-35 Baa2 1,340 1,270,936 Crown Castle Towers, LLC, Mtg Pass Thru Ctf Ser 2006-1A Class G (S) 6.795 11-15-36 Ba2 3,000 2,560,189 Digicel Group Ltd., (S) 8.875 01-15-15 Caa2 1,080 1,019,250 Rural Cellular Corp., Sr Sub Note (P) 8.623 11-01-12 CCC 90 90,675 Credit Issuer, description rating (A) Shares Value Preferred stocks 3.08% (Cost $5,106,105) Agricultural Products 0.76% Ocean Spray Cranberries, Inc., 6.25%, Ser A BB+ 12,500 1,142,969 Integrated Telecommunication Services 0.55% Telephone & Data Systems, Inc., 7.60%, Ser A BBB 40,000 835,200 Investment Banking & Brokerage 0.41% Merrill Lynch & Co., Inc., Ser MER A3 26,575 616,540 Real Estate Management & Development 1.36% Apartment Investment & Management Co., 8.00%, Ser T B+ 55,000 1,278,750 Public Storage REIT, Inc., 6.50%, Depositary Shares, Ser W BBB+ 40,000 773,600 See notes to financial statements Semiannual report | Income Securities Trust 19 F I N A N C I A L S T A T E M E N T S Par value Issuer, description, maturity date Value Tranche loans 0.32% (Cost $495,000) Hotels, Resorts & Cruise Lines 0.32% East Valley Tourist Development Authority, Tranche (Fac LN5501750) 8-06-12 (G) $500 490,000 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government & agency securities 53.13% (Cost $80,011,969) Government U.S. 0.03% United States Treasury, Note (L) 3.875% 05-15-18 AAA $40 39,666 Government U.S. Agency 53.10% Federal Home Loan Mortgage Corp., 30 Yr Pass Thru Ctf 11.250 01-01-16 AAA 13 14,137 30 Yr Pass Thru Ctf 6.000 08-01-34 AAA 1,746 1,772,285 30 Yr Pass Thru Ctf 6.000 05-01-37 AAA 3,853 3,904,970 30 Yr Pass Thru Ctf 6.000 08-01-37 AAA 3,305 3,361,756 30 Yr Pass Thru Ctf 6.000 05-01-38 AAA 2,316 2,343,806 30 Yr Pass Thru Ctf 5.500 04-01-33 AAA 1,499 1,486,437 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.000 09-01-10 AAA 11 10,935 15 Yr Pass Thru Ctf 7.000 09-01-12 AAA 2 2,410 15 Yr Pass Thru Ctf 7.000 04-01-17 AAA 29 29,924 15 Yr Pass Thru Ctf 6.000 05-01-21 AAA 545 559,197 30 Yr Pass Thru Ctf 6.500 07-01-36 AAA 330 340,238 30 Yr Pass Thru Ctf 6.500 12-01-36 AAA 355 365,883 30 Yr Pass Thru Ctf 6.500 08-01-37 AAA 1,377 1,418,848 30 Yr Pass Thru Ctf 6.000 05-01-35 AAA 3,015 3,051,482 30 Yr Pass Thru Ctf 6.000 08-01-36 AAA 3,047 3,082,142 30 Yr Pass Thru Ctf 6.000 09-01-36 AAA 13,968 14,126,235 30 Yr Pass Thru Ctf 6.000 11-01-36 AAA 1,981 2,002,657 30 Yr Pass Thru Ctf 6.000 07-01-37 AAA 2,828 2,856,963 30 Yr Pass Thru Ctf 6.000 01-01-38 AAA 8,436 8,521,372 30 Yr Pass Thru Ctf 5.500 09-01-26 AAA 4,230 4,169,194 30 Yr Pass Thru Ctf 5.500 04-01-35 AAA 1,808 1,789,072 30 Yr Pass Thru Ctf 5.500 11-01-35 AAA 1,553 1,534,223 30 Yr Pass Thru Ctf 5.500 01-01-36 AAA 2,015 1,990,964 30 Yr Pass Thru Ctf 5.500 02-01-36 AAA 3,866 3,819,820 30 Yr Pass Thru Ctf 5.500 02-01-37 AAA 1,630 1,608,850 30 Yr Pass Thru Ctf 5.500 03-01-37 AAA 4,257 4,201,117 30 Yr Pass Thru Ctf 5.500 05-01-37 AAA 569 561,557 30 Yr Pass Thru Ctf 5.500 06-01-37 AAA 4,936 4,870,906 30 Yr Pass Thru Ctf 5.500 12-01-37 AAA 4,519 4,457,783 Note 6.000 05-30-25 AAA 1,720 1,718,915 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.000 11-15-20 AAA 4 4,829 30 Yr Pass Thru Ctf 9.500 01-15-21 AAA 4 4,547 30 Yr Pass Thru Ctf 9.500 02-15-25 AAA 12 13,929 See notes to financial statements 20 Income Securities Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 2.26% (Cost $3,400,461) Government U.S. Agency 2.23% Federal Home Loan Bank, Discount Note 5.500%(Y) 07-01-08 AAA $3,360 3,360,000 Interest Issuer rate Shares Value Cash Equivalents 0.03% John Hancock Cash Investment Trust (T) (W) 2.566% (Y) 40,000 40,461 Total investments (Cost $245,646,386)  150.85% Other assets and liabilities, net (50.85%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. IO Interest-Only Security (carries notional principal amount) MTN Medium-Term Note (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (L) All or a portion of this security is on loan as of June 30, 2008. (P) Variable rate obligation.The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $39,159,505 or 25.99% of the net assets of the Fund as of June 30, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield on June 30, 2008.  At June 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $246,111,337. Net unrealized depreciation aggregated $18,853,931, of which $2,937,982 related to appreciated investment securities and $21,791,913 related to depreciated investment securities. See notes to financial statements Semiannual report | Income Securities Trust 21 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 6-30-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each share. Assets Investments in unaffiliated issuers, at value (Cost $245,605,925) $227,216,945 Investments in affiliated issuers, at value (Cost $40,461) 40,461 Total investments, at value (Cost $245,646,386) Cash 5,365 Dividends and interest receivable 3,230,502 Receivable from affiliates 18,751 Prepaid RCA administration fees (Note 5) 115,853 Total assets Liabilities Payable for investments purchased 4,498,153 Payable upon return of securities loaned (Note 2) 40,461 Revolving credit agreement payable (Note 5) 74,000,000 Unrealized depreciation of swap contracts (Note 2) 1,003,706 Interest payable (Note 5) 39,914 Payable to affiliates Management fees 325,441 Other 13,197 Other payables and accrued expenses 56,327 Total liabilities Net assets Capital paid-in 180,314,464 Accumulated net realized loss on investments and swap contracts (10,699,759) Net unrealized depreciation of investments and swap contracts (19,392,686) Accumulated net investment income 428,659 Net assets applicable to common shares Net asset value per share Based on 11,365,260 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value $13.26 See notes to financial statements 22 Income Securities Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 6-30-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) and distributions paid to APS shareholders for the period stated. Investment income Interest $8,862,234 Dividends 213,951 Securities lending 24,028 Income from affiliated issuers 11,956 Total investment income Expenses Investment management fees (Note 3) 660,005 Transfer agent fees 55,533 Accounting and legal services fees (Note 3) 13,192 APS auction fees 118,833 Interest expense (Note 5) 48,829 Custodian fees 33,604 Printing fees 33,113 Professional fees 27,501 Registration and filing fees 26,850 Trustees fees 22,058 Miscellaneous 10,881 Total expenses Net investment income Realized and unrealized gain (loss) Net realized loss on Investments (84,605) Swap contracts (69,272) Change in net unrealized appreciation (depreciation) of Investments (14,311,082) Swap contracts (92,602) Net realized and unrealized loss Distributions to APS Distributions to APS Series A (871,444) Distributions to APS Series B (875,791) Decrease in net assets from operations 1 Semiannual period from 1-1-08 to 6-30-08. See notes to financial statements Semiannual report | Income Securities Trust 23 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 12-31-07 6-30-08 1 Increase (decrease) in net assets From operations Net investment income $15,109,704 $8,061,770 Net realized loss (1,642,786) (153,877) Change in net unrealized appreciation (depreciation) (6,071,134) (14,403,684) Distributions to APS (4,740,155) (1,747,235) Increase (decrease) in net assets resulting from operations Distributions to common shareholders From net investment income (10,400,867) (6,161,974) From Fund share transactions (Note 4) Total decrease Net assets Beginning of period 171,668,644 164,813,337 End of period 2 1 Semiannual period from 1-1-08 to 6-30-08. Unaudited. 2 Includes accumulated net investment income of $276,098 and $428,659, respectively. See notes to financial statements 24 Income Securities Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Period ended 12-31-03 12-31-04 12-31-05 12-31-06 12-31-07 6-30-08 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.93 1.22 1.20 1.26 1.34 0.73 Net realized and unrealized gain (loss) on investments 0.63 (0.25) (0.81) (0.03) (0.69) (1.31) Distribution to APS 3 (0.02) (0.12) (0.25) (0.38) (0.42) (0.15) Total from investment operations Less distributions to common shareholders From net investment income (0.96) (1.19) (1.03) (0.93) (0.92) (0.54) From net realized gain (0.26)      Total distributions Capital charges Offering costs and underwriting discounts related to APS (0.10)      Net asset value, end of period Per share market value, end of period Total return at net asset value (%) 4 5 5 5 6 Total return at market value (%) 4 6 Ratios and supplemental data Net assets applicable to common shares, end of period (in millions) $183 $180 $172 $172 $165 $151 Ratios (as a percentage of average net assets): Expenses net of all fee waivers (excluding interest expense) 0.87 1.14 1.16 1.17 1.16 1.27 7 Interest expense      0.06 7 Expenses net of all fee waivers (including interest expense) 8 0.87 1.14 1.16 1.17 1.16 1.33 7 Net investment income 9 5.58 7.44 7.62 8.30 8.87 10.65 7 Portfolio turnover (%) 273 135 148 94 54 27 See notes to financial statements Semiannual report | Income Securities Trust 25 F I N A N C I A L S T A T E M E N T S Financial highlights (continued) COMMON SHARES Period ended 12-31-03 12-31-04 12-31-05 12-31-06 12-31-07 6-30-08 1 Senior securities Total APS Series A outstanding (in millions) $45 $45 $45 $45 $45  Total APS Series B outstanding (in millions) $45 $45 $45 $45 $45  Involuntary liquidation preference APS Series A per unit (in thousands) $25 $25 $25 $25 $25  Involuntary liquidation preference APS Series B per unit (in thousands) $25 $25 $25 $25 $25  Average market value per unit (in thousands) $25 $25 $25 $25 $25  Asset coverage per unit 10 $75,402 $75,049 $72,470 $73,375 $71,228  Total debt outstanding end of period (in millions)      $74 1 Semiannual period from 1-1-08 to 6-30-08. Unaudited. 2 Based on the average of the shares outstanding. 3 APS Series A and B were issued on 11-4-03. 4 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during the period. 5 Unaudited. 6 Not annualized. 7 Annualized. 8 Ratios calculated on the basis of expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the ratio of expenses would have been 0.81%, 0.76%, 0.77%, 0.77% and 0.76% for the years ended 12-31-03, 12-31-04, 12-31,05, 12-31-06 and 12-31-07, respectively. 9 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the ratios of net investment income would have been 5.19%, 4.99%, 5.06%, 5.45% and 5.82% for the years ended 12-31-03, 12-31-04, 12-31,05, 12-31-06 and 12-31-07, respectively. 10 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. See notes to financial statements 26 Income Securities Trust | Semiannual report Notes to financial statements (unaudited) Note 1 Organization John Hancock Income Securities Trust (the Fund) is a closed-end diversified investment management company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P
